—In an action to recover payment on promissory notes, the plaintiff and the counterclaim-defendant appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated February 16, 1999, which denied their motion to vacate a judgment of the same court entered December 11, 1996, in favor of the defendants and against them on the counterclaims in the principal sum of $145,000, and dismissing the complaint, upon their failure, inter alia, to appear for trial.
Ordered that the order is affirmed, with costs.
The appellants assert that the judgment entered upon their default, inter alia, in appearing at trial should be vacated because there was insufficient evidence at the inquest to support the amount of damages awarded. However, that issue was not raised in the Supreme Court, and, therefore, it is not properly before this Court {see, Block v Magee, 146 AD2d 730). Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.